OFFICE   OF THE ATTORNEY        GENERAL    OF TEXAS
                                    AIJS’I’IN

UMI.DO.yM(
-0-lPy




      Honorable Bert Ford
      Addnlstrator, Texa6 Liquor Control B&d
      Austin, Texan
      Dear Sir I




                                                        to one or more
                                                       the same omsrshl~
                                                       or whloh no type of
                                                     or&t has beenprerlded
                                                     6 Liquor Contiol Aet?
                                                          ion or thir aepartment
      on the above   stat
                                                ting of the QWbeX8    of th,r
                                                     war brought at lstaae
                                                   tion No. llB-1 attaohrd

                                         ir whether the owner or revoral
                                        irilegea to tratwpoxt uquor
                                   0s a premlaer aesignnt8.4au a plaoe
                                 or pueksgs f&ore In the *ain,
                               ion referret%to a8 adopted by the Board
                              wa8 preaieatetlugan the aimm~tlon  that
                            & llquor was reetrloted to carrier8 or
             persons ror whicaha permit hailbeen provided by the Texas
             Liquor Control Aot. ssotlan & (a), Artlole I, of the Act
             provide8 as tollowe;,
                   -‘It shall be unlawfpl ror any psraon to manufeotum,
             aletlll, brow, sell, posses8 ror the p\rrpoeeor sale, import
             into this State, export from the State, transport, dimtri-
             bute, warehouse, store, soliolt, or take orQez8 rdC,,ox fog
             the purpose of sale to bottle, BStitf,   blead, treat, fsrtfig,
             mix, or pmxwss any Uquor in any wet area without iirrt
             hariry;r-lpraeumd
                             e permit,*


i‘
          *8eotion   15, Art1010 I, provlaes for the different
     ~p~ol~&yait8,       fnaluding those alloning traasportatian

          w*Carrler Permit, Private Carrier   Fermit, Looal
     Cartags Permit.*
             "Wme   the transportation or liquor is rtMrlOt,ea
     to porrons having a pormlt, it wae concluded thet the
     owner of a paOkage rtcrs not having the prlrllsgs or
     obtaining    a fwanrrport errdt oould not be glrcm suoh
     privilege    under any r ure aa regulation or the xioacd.
         Tour opinion 18 requested a8 to whether the Baud
    doer hate the aWhoority to permit P paokmge rtwr amer
    to transport liquor rr0m a 0ertsSn &or-e    plaO8 to one
    or more stbre* ,una4r the 8~0 ownership  in tehloles rim
    &iioh no type of transport permit has been prwldad III
    the Toura Liquor Control Aot.*
          Rule &   Reuulatlao~1yB.Ub-1,  of the Liquor OonBrol
Baard, rslatlng to the nmtt~wuuU8r   aoasidsratioa, uhioh $8
ltitasheato your inquiry, is 80 rOmmfi;
          ‘In Ror faak*g4 8tore, Rerwter to Another 880x0,
                     Requlriag Rewmbr
          *(l). The ,xkmmx~   owaer or aore thaa one package 6tere,
    w&o ha8 aesignatsa one o? hi8 pl8oe6 or burrIns a8 a plaao
    or dorago,      in transrerring liquor'to hi8 other &ore6 #hall
    make and keep a permunsnt reoord of euoh transferr 8hOuing
    ths quantity, the sirs or aontalaere,and t&s braad or liquor
    so tranuisrred,     the data, the *tore to whioh trM8rerxed
    and the menner in which the name was traneported, lie mhui1
    ate&sand prepare an invoios la daplioate QT *aah such tmn8-
    ier. The invoice shall show the date, the quantity, the
    8h-m of container&iWd       the brand or brande of liquor, the
    name and the ermit numbez of both the &&aa;O stare and
    the one tore Pah raid liquor 16 traartarred. The dug%iOats
    of such i&M&W       ,i&allbe kept for a ertoa et,two years in
    the plaoe of storage end the originaP rrhsZ18bOoagany the
    8hipUWnt 8t3abe dellrered to the raeefvlng s+¶%J and kept
    on tile at that plaoe for a period 0r at learntOm years.
    The reoeiving store shall make the proper Sntry in hireper-
    manent book reoord conoernfng all 8UOh reOeifpt@Oi liqUnr*
              *Liqa0r~ 80 traitshtrmd asp be Nmasported              only by
         the holder of a looal 4ar$&&$4or a oommon oarrier p4rd.t.
              “It &all    be unlalriul for any paokage mtafe permlttse
         to fall or refuse   to m&e 4~6 keep the reoords a4 herein
         required. It &ml1 be unlawful ror sny         okage store
         parmittes to trmster ox brensport     4ny 1i?quor fmnn one
         store to another ln.anl manner other than aa herein pro-
         tia4ul.
              “It &ml1   be unlsrtul for anl paalragertcre ormittee,
         his agent, servant or employao to trmwport   any I.! puor ror
         ths porpwe~ hereln mntiandl in I private ishlole.

               “(2,).   Rule and Rsgulat%on Vo. II-B, dated $4 tsnb4r 28,
         1937, pmW$ated       by the T4mm Liquor Control Boarx 18 hereby
         repealed, but &aid Rule and R4gulatlon shell remin in full
         foroe   Snd 4ff4Ot  Mtil thi4 Order 14 pUbli8hsd a8 required
         by law.

              "(31. X.f say seotiion, portloa, 01~~4, or par8 of
         thlr oraw be h4ld invalid, ths mm4 shall not affeot   tany
         other seotlon,~portion, olauso, or p4rt themor.
              "It iB so oxdaed      ala   the U&h   day   0r   bugtut,    A. b.
         1939.
         (Fubli*hsd Septeabar 1, 19394         TEXAS LIcgm         WmROL     BOARD"
              Subm4Qion     a, 940. It,Art. 66645,    V.A.P.C.,          prwidmr!
              *Any   peraonownlngmore thaa one paokagd rtoxo pvrmft
         may derignrte one or tha lfo4umd pmti848--= the plao4
         ror starage Or liquor, and he shall ba pil‘rile~ged
                                                           to traa~tex
         lipuor rrcrm6u4h stord&4 to his otha lioenrs& ~r45tIzr4~ rjnder
         such rules a8 &all .be~presarib4Q by the board.*
           we hare railed to find wy oa44 where the ap &2&e
OOUZt8                                                f
       of thl4 State ha*4 oonstrusd subeeetion 8, Sact~on 8, Of
the Artiale quoted abovs. However, there are m4ny T4Xas 44646
rqarding the illsgel transportation of fnt@koati.ng ~iquOra*
xt is etated in erred in Webb T, Sate, 37 SbW. (24) 753, *hat
in a pro8eeutloa rar traitsportingliquor, a s&wee aerbtig
*&ranspDpt” as carrying anything from one glacm to another WW'
oub4tant~aUy oorreot.
Boaorablm Bert Ford, page 4


                The. drfinition    at the word      “tmmport”       in    aif      prow-
*utiVIl   for    trCtMpWt*        llp00r   IIHWtO   to mwe    or   8arr         from   en4
pl&ca*    looelity, to another pface, or laorllty. fBeI& mb-
          or
atantlally oorreot, Pruett 0. Rtato, f5 9. IV* (26) 716.)  Saan
of the other ~a8eB re&ayding the Illegal transportation or
liquor are Darls '0.Ftate, 267 F?.l?.513r Celn v. SCtate,69
~2.V. (26) 140; Kamnere v. State, 59 f?.W. (ad) 162 Mooed V.
gtats, 281 S. i;'.
                 1052; Kmnm   v. 'tata, 259 .s.\4.1d 83) John-
gm v. State, 265 ". X. 588.

             By vt&ue of Submotion a, Art.       666-4, eupza, it
is   unlawrul  for any paraon to trcnepvrt liquor without haVlB&
prooured 8 permit. We fit4 no axueptlona to thfrr prwlaion
regart?in&the question UfidGr tXm.SideratiOn.        Subaeeti4n b,
saotlvn    8, aupr4, luthorlz6r any person hvldiug more.thaa ova
pa&krr;eatom permit to bealgnats        one of the lloenaed.pramiarr
aa a plaoe for atorege~oi liqvar end permit8 such pcrr8vn$0
tranefsr liquor troixsuch atoraglsto his ,other,liooBmd prom-
ises under such rules a8 shall be prosorlbed by the board.
A psraon cmviug Elorethan on* paokam crton pernit c@a Bat
truwirr     liquor rrvm one liaensrb prenisr to other lieum@
predsea unless and rrntllone of such prmisrrr Ir da#ignatod
es a plaoa for storage vf liquor in oamplQnae tith ,the lk m
rationed provisions. c0tda4ring          t~m0ti0n     e, W+~OB    6,
end aabseation a, et. 666-4, together, it is clpparont that
liquor cev be legally tmn8port4d        wily by 4 por44~, haying a
pzalt ana #et subsootion 0, 64otlon 8, I6 do exaeption
aub6eotlon a, Art.666-4. %id f&Ubs8OtioB8, mOt%OB 6 Otif
                                                                  $a
authvrlxes    or pam&ts the owner of nore than one pa&age rton
permit tomdesignate one ci the licensed 9remimoe a8 a #ten@
place for liquor without a atvragb psnnlt, and fttzmr permlt8
him to transfer 1Sqoor from Eiuuh storage te other 1506Web
premisea,    but doea not authorize   him to tran&!pWt 8auh lfpu6r.
Tha valy way mob liquor aen be legally tmn6 arted is by
fatsme  p*raon who hse obtained 8 permit under tii    l liquor ao&-
trol sot authorizing him to transport liquor. 'The~OfoTo, the
a.bove stated question   Is reegoothllg      answered in the neptln.

                                                       Your? very trulr